OFFICE   OF   THE   ATTORNEY     GENERAL    OF TEXAS

                             AUSTIN

                              c-




                                                 April 24, 1939



Honorable K. D. Hall
County Attorney
Refugio, Texas
Dear Sir:




                                                oomaon sohool
                                               n independent
                                               s having lese
                                               stloa, and what
                                               d Issue oommls-
                                             trustees elected.

                                         response to the rollowing
pucetione:     I
                                      canvas8 the returns and deolare’




          4. Iu independentschool diatriota of less than
rive hundred scholaatios?
          Artiole 2745, Rev$&ad Civil Statutes, provides idr an
eleotion to ba held on the first Saturday in April of eaoh
year ror the selection of trustees ror common school dietriots.
          Artiole 2740, Revised Civil Statutes, provides that
“said trusteesmay appoint three persons for each voting box
Hon. X. D. Hall, April 24, 1939, Page 2
                             a?':

of the district,who shall be qualifiedvoters of the dis-
trict and who shall hold such election and make returns
thereof to said trusteeswithin five days after such elec-
tion." After making further provisions relative to the
conduct of the election,the Article then provides that
"said board of trustees shall meet and oanvass the returns
of said election within five days after returns have been
made, and declare the result of said election and issue to
the persons so elected their commissionsas suoh trustees
and shall notify the county judge or the oounty superintendent,
If the oounty has a superintendent."
         Artiale 2746ag.';Revlsed
                               Civil %atutes as amended In
1935, reads as r0110wg8
         "All or the ballots ror the election or a
    school trustee in common school diatrlots and
    in Independentsohool dintriotshaving fewer than
    five l@ndred (500) soholastioaas shown by the
    last preoedlng sohoastlo oensus roll approved by
    the State Departmentof Eduoation and exoluslveortpans-
    iers shall be printed with black Ink on clear white pa-
    per, of 8Uifioientthiohness to prevent the marks them-
    on being seen through the paper, and be of uniiorm
    style and dimension; at the top or the ballot there
    shall be printed 10rrlolalBallot,         Independent
    Sohool Dlstrlot',.the number or mm-the       sohool
    district in which the eleotion la to.be held,to be
    filled In by the Judge of the oounty when he orders
    the ballots printed. Any person desiring to have
    his name plaoed on said oiflolal ballot, as a oandl-
    date ror the orrioe or trustee 0r a mumon   sohoo3
    distriot or of an independentschool diatriot es
    herein provided shall, at least ten days 'berorssaid
    almotion,rile a written request with the oounty
    judge of the County In which said distrlot Is located,
    requestingthat his name be placed on the offiolel
    ballot, and no candidateshall have his name printed
    on said ballot unless he has complied with the pro-
    visions or this Act; proyided that five or more
    residsnt qualified votera-in the dlstriot may rep-
    quest that certain names be printed. The oountg
    dudge,upon reoeipt of suoh written request, and at
    least five days before the election, shall have the
    ballots printed as provided in this Aot, plaodng on
      Hon. K. D. Hall, April 24, 1939, PaEe 3
                                   ;r

           the ballot the name of each candidatewho has
           compliedwith the terms of this Act, and de-
          liver a sufficientnumber of printed ballots
          and amount of supplies necessary for such
          election to the presiding officer of the elec-
          tion at least one day before said election is
          to be held, said election supplies, ballots,
          boxes, end tally sheets to be delivered by the
          county judge by mail or in any other manner by
          him deemed best, to the presiding officer or said
          eleotion.in sealed envelopeswhich shell not be
          opened by'the election orrloer until the day.oi
          the election. The expenses of printing the bal-
          lots and deliveringsame to the presiding orrioer,
          togetherwith other expenses inoldentalto said
          election shall be paid out of the avellablemain-
          tenance funds belonging to the sohool dlstriot in
          which said eleotlon la held, or to be held. The
          orricers 0r mid election shall be required to
          use the ballots so furnished by the county judge
          as provided herein. The eleotlon otfioers shall'
          make returns of said eleotlon to the county
          judge and certiry the result in the same manner as
          isnow requiredby law,,and said ballot boxes rihloh
          shall have been furnished by local school Oifi-
          ciels shall be sent to the oouuty judge and said
          eleotlon returns shall be oanvassed by the Com-
          mdssioners*Court Andytogether with ballot boxes
          shall be sarely preserved for a period of three
          months next after the date of the election.*
                Article 2776 Rev1ae.dCivil Statutes re   ates general-
      ly elections for Independentschool alstriots. 8"1t provides ror
      returns to be oanvaseedby the board or trusteesor the dls-
      triot in whioh the election is held. No express amendment has
      been made to that statute sinoe 1915.
r-V
-           Article 2746a was enaoted substantiallJiin itspre-
  sent r0m in 1925. Chapter 128 page 329 General Laws of Texas,
  Thirty-ninthLegislature. Thene'was an amendment thereto by
  the Forty-fourthLegislature i&*1935 but the amendment did not
  touoh upon the questionwith which we are here conoerned. &
  noted above, Article 2746a provides for election returns to be
  canvassed by the Commissioners'Court. In respect to the body
  which should canvass the returns, declare the results and is-
  sue oertifioatesof eleotion,Article 2746a supersededArtlole
  2776 es to independentsohool districts having a scholastic
  population of less than rive hundred, as shown by the last
  preceding scholasticcensus's011approved by the State Depart-
   7.
Hon. K. 1).Hall, April 24, 1939, Page 4


nent of Education, It was expressly held in the case of Thomas
v. Mccown, 94 S. N. (2d) 839,Yhat an election in an independent
school district having less than five hundred scholasticswas not
completeduntil the returns had been canvassedby the Commissioners*
Court, as provided in Article 2746a.
          Our answer to your second and fourth questionstherefore
is that the Commissioners* Court of the county in which an election
is held in en independentschool district of less than five hun-
dred scholasticsis the body which should canvass the returns,
declare the result, and issue commissionsto trustees elected.
           - There has not been a great deal of change in the reading
of Article 2746 since Its original enactment. It appeared as
Article 2819 and 2820 in the oomplete Texas statutes of 1920. That
article relates to elections in common school distriota. White
Artiole 2746a related to all oommon school distriots,it will be
noted that    the same did not cover all of tha field occupied by Articl
2746. The last mentioned Article provided for the appointmentof
persons to hold the elections,for notioe of elections,and far’the
rlxlng of the place thereof. Therefore, it is apparent that 2746a
258 S.W. 152; ~St.Louis B. & Y.L. Co. v.
Maicofich, 221 5. W. 522; 30 Tex. Sur- p. 137. Article 2746
having been re-enacted In 1937, subsequent to the passage of
Article 2746a; had the effect .ofsupersedingArticle 2746a, so far
as common school districts are concerned in respect to the body
which shall canvass the returns, declare the results and issue
oomml.9sions.
          Our answer to your first and third questions,therefore,
is that the board of trusteea?'ofthe common school district in
which the election is held is the proper body to canvass the
returns, declare the results and issue commissionsto the persons
Hon. K. D. Hall, kpril 24, 1939, Page 5,



elected.
                              Yours very truly
                         A,O?NEY~          OF=


                         BY      (Sipned)
                                    Glenn R. hwis
                                         Assisaant
GFU:MR